Action to recover damages for the destruction of plaintiff's nets, alleged to have been burned by fire, negligently set out by defendant. From judgment upon verdict, in favor of plaintiff, defendant appealed.
Assignment of error chiefly relied upon by defendant, upon its appeal to this Court, is the refusal of the court to allow its motion for judgment as of nonsuit, at the close of plaintiff's evidence; C. S., 567. No evidence was offered by defendant. There was sufficient evidence to sustain the allegations of plaintiff. This assignment of error cannot be sustained.
Assignments of error based upon exceptions to evidence offered by plaintiff, and upon exceptions to the charge of the court are not sustained. The judgment must be affirmed. We find
No error.